DETAILED ACTION
This action is responsive to the response filed on 05/06/2022. Claims 1-3, 5-7, 9-11, 13-17 and 20 are pending in the case. Claims 1, 9 and 15 are independent. Claims 4, 8, 12, 18 and 19 have been canceled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Amendment
Applicant’s amendments are sufficient to overcome the objections to claims 13, 15 and 20 and the rejections of claims 1-3 and 5-14 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph. Therefore the corresponding objections and rejections are withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Bognar et al. (US 20180210642 A1, cited in previous Office Action), hereinafter Bognar, in view of Wells et al. (US 20150363967 A1, cited in previous Office Action), hereinafter Wells, O'Mullan et al. (US 20100162150 A1, cited in previous Office Action), hereinafter O’Mullan, and Ikeda et al. (US 20100079501 A1, cited in previous Office Action), hereinafter Ikeda.

Regarding Claim 1, Bognar teaches:
A computing device, comprising: (See FIG.s 1-4, Computing Device 110A [0019])
a touch screen display; (See FIG.s 1-4, touchscreen Display 125 [0019])
one or more processors; (See FIG.s 1-4, Microprocessor 180 [0039])
memory; and (See FIG.s 1-4, non-transitory storage device such as RAM or Flash memory [0021], volatile and/or non-volatile memory such as… [0045])
one or more programs, wherein the one or more programs are stored in the memory and configured to be executed by the one or more processors, the one or more programs including: (Computing Device 110A further includes a Microprocessor 180 configured to execute at least the Navigation Logic 140, but also one or more of the UI Logic 135, Image Source 150, I/0 130 and any other logic herein that requires a microprocessor to implement coded instructions. [0039], Computer-implemented steps of the methods noted herein can comprise a set of instructions stored on a computer-readable medium that when executed cause the computing system to perform the steps [0045])
instructions for detecting one or more finger contacts with the touch screen display; (Computing Device 110A includes a touchscreen Display 125 able to detect a contact of a digit (e.g., thumb or finger) of a user on the surface of the Display 125 [0019])
instructions for applying a heuristic to the one or more finger contacts to determine a command for the device; and instructions for processing the command; (The device can interpret contact gestures made by the user on the touchscreen as commands to navigate through the environment [0016] UI Logic 135 continuously receives touchscreen input in the form of touch information from the Display 125 while Navigation Logic 140 provides the navigable environment to the Display 125 together with one or more navigation symbols. [0023] UI Logic 135 is configured to filter the received touch information to determine occurrences of contact gestures, and their locations, relative to the positions of the Symbols 210, 215 or any other symbols. When a contact gesture is identified by a filter, the information about the gesture is passed to the Navigation Logic 140. [0024] Navigation Logic 140 is further configured to receive from UI Logic 135 contact gestures and to recognize some as commands to change the position of the viewpoint, and to recognize other contact gestures as commands to change the viewpoint... the Navigation Logic 140 can respond to a contact gesture and change the display of the environment while the contact gesture is still in progress [0032] Maneuvers can include, for example, translations of the point of view, rotations of the point of view, and combinations thereof, within the displayed environment [0016])
wherein the heuristic comprises: a first navigational heuristic for movement within a virtual environment along … [an] axis, wherein a first touch event anywhere within a first circular navigational area defined by a first circular navigational element shown on the touch screen display results in movement within the virtual environment; (See FIG.s 2-4, Touching at Symbol 215 and swiping upward results in movement of the position of the viewpoint forward in the navigable environment, touching at Symbol 215 and swiping right results in movement of the position of the viewpoint to the right, etc. [0033] In two symbol embodiments, contact gestures that originate within one symbol are differentiated from those contact gestures originating within the other symbol. In either case, the differentiated contact gestures control translation and rotation, respectively [0017] for contact gestures having an origination point within a first part of the touchscreen display, vary the image on the touchscreen display to change the position of the viewpoint of the image. The logic is also configured to, for contact gestures having an origination point within a second part of the touchscreen display that does not overlap with the first part of the touchscreen display, vary the image on the touchscreen display to change an angle of the viewpoint of the image [0005])
wherein the first touch event comprises of dragging a finger in any direction, (Touching at Symbol 215 and swiping upward results in movement of the position of the viewpoint forward in the navigable environment, touching at Symbol 215 and swiping right results in movement of the position of the viewpoint to the right, etc. [0033] In two symbol embodiments, contact gestures that originate within one symbol are differentiated from those contact gestures originating within the other symbol. In either case, the differentiated contact gestures control translation and rotation, respectively [0017] for contact gestures having an origination point within a first part of the touchscreen display, vary the image on the touchscreen display to change the position of the viewpoint of the image. The logic is also configured to, for contact gestures having an origination point within a second part of the touchscreen display that does not overlap with the first part of the touchscreen display, vary the image on the touchscreen display to change an angle of the viewpoint of the image [0005])
…
a second navigational heuristic for rotation within the virtual environment along the… axis direction, wherein a second touch event within a second circular navigational area defined by a second navigational element shown on the touch screen display results in rotational movement within the virtual environment, (See FIG.s 2-4, touching at Symbol 210 and swiping right results in a rightward change in the angle of the viewpoint, etc. [0033] Changing the angle and position of the viewpoint has the effect of panning and zooming, analogous to a person at the position of the viewpoint turning their head or moving within the navigable environment. [0031] rotations of the point of view within the displayed environment. [Abstract] In two symbol embodiments, contact gestures that originate within one symbol are differentiated from those contact gestures originating within the other symbol. In either case, the differentiated contact gestures control translation and rotation, respectively [0017] This simulates a person sharply turning around, analogous to a 180-degree rotation of the angle of the viewpoint [0036])
wherein the first circular navigational area resides entirely within the boundary of the second… navigational area such that… (See FIG.s 2B and 2C, symbol 215 resides entirely within a portion of the display that is used to change the angle of the viewport; Swipes 220 that originate from outside of the Symbol 215 are used to change the angle of the viewpoint, and in some embodiments can be in just a portion of the Display 125 outside of the Symbol 215. [0035] portrait mode… person can use a single hand to hold Computing Device 110A and use the thumb of that hand to change viewpoint position by touching at Symbol 215, and use their thumb to swipe elsewhere on Display 125 to change the angle of the viewpoint [0034])

While Bognar teaches a first navigational heuristic for movement within a virtual environment along an axis, wherein a first touch event anywhere within a first circular navigational area defined by a first circular navigational element shown on the touch screen display results in movement within the virtual environment;
a second navigational heuristic for rotation within the virtual environment along the axis direction, wherein a second touch event within a second circular navigational area defined by a second navigational element shown on the touch screen display results in rotational movement within the virtual environment, Bognar may not explicitly disclose:
a first navigational heuristic for movement within a virtual environment along a X-Y axis… and a second navigational heuristic for rotation within the virtual environment along the X-Y axis direction (emphasis added).

Also, while Bognar teaches wherein the first touch event comprises of dragging a finger in any direction, Bognar may not explicitly disclose:
wherein the direction of movement is a resulting vector from adding all linear movements of the finger within the first circular navigational area.

Furthermore, Bognar teaches that the first circular navigational area resides entirely within the boundary of the second navigational area, Bognar may not explicitly disclose:
the first circular navigational area resides entirely within the boundary of the second circular navigational area such that the first circular navigational area and second circular navigational area form two concentric circles. (emphasis added)

Wells teaches:
A computing device, comprising: a touch screen display; (The display screen 14 may also be interactive to function as a user interface (e.g., graphical user interface) which is configured to receive user inputs via a user touching the display screen 14 [0031])
one or more processors; (the processing circuitry 34 may be implemented as one or more processor(s) and/or other structure configured to execute executable instructions including, for example, software and/or firmware instructions [0051])
memory; and one or more programs, wherein the one or more programs are stored in the memory and configured to be executed by the one or more processors, the one or more programs including: (Storage circuitry 36 is configured to store programming such as executable code or instructions (e.g., software and/or firmware), electronic data, model data of virtual models (e.g., architectural structures) to be navigated and interacted with and which is used to create different views of the virtual models during user navigation, databases, image data from camera 38 (or from other sources of content of the physical world, etc.) or other digital information and may include computer-readable storage media [0053])
instructions for detecting one or more finger contacts with the touch screen display;… a first navigational heuristic for movement within a virtual environment along a X-Y axis, wherein a first touch event anywhere within a first circular navigational area defined by a first circular navigational element shown on the touch screen display results in movement within the virtual environment; wherein the first touch event comprises of dragging a finger in any direction, (See FIG.s 1, 1A, 3 and for with translations based on gestures to virtual joystick 62 in forward, backward, left and right directions along an x-y axis; The image of the view 60 generated upon the display screen also includes user controls in the form of joysticks 62, 63 in one operational mode. Gestures of a user's finger may interact with the joysticks 62, 63 upon the screen display to navigate the virtual model including changing the views of the virtual model. In one example, joystick 62 controls translation movements of the virtual camera in two degrees of freedom within the virtual scene... the change in the position of the virtual camera is proportional to the displacement of the joystick from its home position. In other words, pushing the joystick further forward produces a sensation of translating or rotating faster [0067] forward and backward translations of the virtual camera in the view direction of the virtual camera are controlled by user inputs to the user controls (e.g., forward and backward movements of the translation joystick 62). As the user moves his finger to move the virtual joystick 62 forward, the virtual camera is translated forward along the view direction of the virtual camera within the virtual scene in the scene coordinate reference frame. [0075], see FIG. 4 with left and right movement arrows as well; the view direction and translation directions of the virtual camera within the virtual scene are equivalent and the user changes viewing orientation of the virtual camera by rotating the user device while translation is controlled by displacing joystick 62 as described above [0077] The joystick 62 may be used to control the translations of the virtual camera in the virtual scene including forward and backward translations (responsive to respective forward and backward inputs via the joystick 62) along the view direction of the virtual camera at the constant elevation within the virtual scene in this described embodiment [0081] The controls may also be grouped into three categories: traditional (joysticks, gestures, mouse movements, key presses, etc.),… In some embodiments, R(x,y,z), T(x,y), and/or T(x,y,z) are controlled through traditional controls… any other method of controlling R(x,y,z)... traditional methods (e.g., joysticks) are used to control T(x,y,z) to produce the sensation of "flying" through the virtual scene... the some angle given with respect to the XY plane (controlled through natural rotation or traditional controls) [0210])
…
a second navigational heuristic for rotation within the virtual environment along the X-Y axis direction, wherein a second touch event within a second circular navigational area defined by a second navigational element shown on the touch screen display results in rotational movement within the virtual environment, … (See FIG.s 1, 1A, 3 and with rotations based on gestures to virtual joystick 63 about a coordinate in the x-y axis; The image of the view 60 generated upon the display screen also includes user controls in the form of joysticks 62, 63 in one operational mode. Gestures of a user's finger may interact with the joysticks 62, 63 upon the screen display to navigate the virtual model including changing the views of the virtual model. In one example,... joystick 63 controls rotation movements of the virtual camera in two degrees of freedom within the virtual scene... the change in the position of the virtual camera is proportional to the displacement of the joystick from its home position. In other words, pushing the joystick further forward produces a sensation of translating or rotating faster. [0067] the orientation of the virtual camera is controlled using joystick 63 or other user control for receiving user inputs [0093], a user may hold the device facing a given direction in the real world and use joystick 63 to rotate the virtual scene until the desired portion of the virtual model is displayed in the view to align the virtual and global coordinate reference frames. The orientation of the virtual camera is the same as the orientation in the physical world in this example. [0140] At any time, the user can adjust the alignment of the scene and global coordinate reference frames to change their relative offset with respect to one another (e.g., using a joystick to rotate and change the azimuth of the virtual model with respect to the physical world). [0142] The controls may also be grouped into three categories: traditional (joysticks, gestures, mouse movements, key presses, etc.),… In some embodiments, R(x,y,z), T(x,y), and/or T(x,y,z) are controlled through traditional controls… any other method of controlling R(x,y,z)... traditional methods (e.g., joysticks) are used to control T(x,y,z) to produce the sensation of "flying" through the virtual scene... the some angle given with respect to the XY plane (controlled through natural rotation or traditional controls) [0210])

Given that Bognar teaches various modifications or adaptations of the methods and or specific structures described may become apparent to those skilled in the art. All such modifications, adaptations, or variations that rely upon the teachings of the present invention, and through which these teachings have advanced the art, are considered to be within the spirit and scope of the present invention (Bognar [0044]), and that one of ordinary skill in the art would recognize that movement within a virtual environment would be within a coordinate system with axes, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the axis for movement and rotation within virtual environment of Bognar to include a first navigational heuristic for movement within a virtual environment along a X-Y axis, and a second navigational heuristic for rotation within the virtual environment along the X-Y axis direction, as taught by Wells, to meet the claim limitations with a reasonable expectation of success.

One would have been motivated to make such a modification to allow the user to feel more immersed in the virtual environment compared with other interaction methods while enabling the user to be simultaneously connected to and taking cues from the physical environment (Wells [0045]).

Ikeda teaches:
wherein [a] first touch event comprises of dragging a finger in any direction, wherein the direction of the movement is a resulting vector from adding all linear movements of the finger within [a] first circular navigational area, and (See FIG.s 4 and 5 with finger movements in circular motion determination area in any direction; the direction detecting unit 107 detects the direction indicated by the vector V1 defined by the start point coordinate pair A and the end point coordinate pair A' as the moving direction of the operator 12 in touch with the coordinates A. In addition, the direction detecting unit 107 sets the size of the vector V1 as a moving distance of the operator 12. [0054], Here, it is assumed that the coordinate pair A (X1(t1), Y1(t1)) and the coordinate pair B (X2(t1), Y2(t1)) are sent from the input position detecting unit 105 at the time t1 as illustrated in FIG. 5. Also in this case, respective vectors V1 and V2 are defined based on coordinate pairs A' and B' at the time t2 corresponding to the input position information [0055], the direction detecting unit 107 can define, as the moving direction, a direction corresponding to a sum of the two vectors V1 and V2. Besides, not only when two input position coordinate pairs at the same timing, but also when three or more input position coordinate pairs are sent by the same timing, a sum of vectors defined by respective time-varying input position coordinate pairs is obtained, which can be determined as moving direction uniquely. When the moving direction is determined based on plural vectors, the direction detecting unit 107 may define, as moving distance, a length of vector sum or any one vector length [0056] the direction detecting unit 107 detects the moving direction of the operator 12 based on changes in the input position information sent at predetermined time intervals (for example, several milliseconds to several hundred milliseconds). For example, as shown in FIG. 4, the direction detecting unit 107 has set therein a motion determination area used for determination of presence or absence of motion of the operator 12. This motion determination area can be set to any width in accordance with performance of a resolution capable of dividing two touch positions adjacent to each other on the touch panel 101 or the like. For example, the area may be about a radius of 10 pixels [0052])

Given that Bognar teaches various modifications or adaptations of the methods and or specific structures described may become apparent to those skilled in the art. All such modifications, adaptations, or variations that rely upon the teachings of the present invention, and through which these teachings have advanced the art, are considered to be within the spirit and scope of the present invention (Bognar [0044]), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the finger dragging in any direction in the first circular navigation area, of Bognar, to include wherein the direction of movement is a resulting vector from adding all linear movements of the finger within the first circular navigational area, as taught by Ikeda.

One would have been motivated to make such a modification so that the screen display is not changed at a dizzying pace (Ikeda [0007]).

O’Mullan teaches:
[a] first circular navigational area resides entirely within the boundary of [a] second circular navigational area such that the first circular navigational area and second circular navigational area form two concentric circles. (See FIG. 1, 3a-3C, 4a and 4b, rotation control 108, 302 with is a circular navigational element with a circular area that is concentric with an inner circle with circular navigational elements of button controls 308a-308d  and joystick 312 that form a circular navigational area with a common/fixed center on or about the joystick 312; rotation control 108, 302 in the shape of a wheel [0008] the button controls 308a-308d are located inside the wheel of the rotation control 302 and are used to move the imagery left, down, right and up, respectively [0031], The navigation interface 104 can include a joystick 312 to allow 360 degree movement of imagery using an input device. The user can click and hold the joystick control 312, then move the joystick 312 to affect 360 degree movement of the imagery... 312 is married to the button controls 308a-308d, so that the joystick control 312 moves in tandem with the button controls 308a-308d. Thus, if a user interacts with the button controls 308a-308d, the user will "discover" the joystick control 312 by observing its motion in response to interaction with the button controls 308a-308d. [0032])

Given that Bognar teaches that Swipes 220 that originate from outside of the Symbol 215 are used to change the angle of the viewpoint, can be in just a portion of the Display 125 outside of the Symbol 215, and that various modifications or adaptations of the methods and or specific structures described may become apparent to those skilled in the art. All such modifications, adaptations, or variations that rely upon the teachings of the present invention, and through which these teachings have advanced the art, are considered to be within the spirit and scope of the present invention (Bognar [0044]), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first and second circular navigational areas in portrait orientation of Bognar, combined with Wells, to include wherein the first circular navigational area resides entirely within the boundary of the second circular navigational area such that the first circular navigational area and second circular navigational area form two concentric circles, as taught by O’Mullan, to meet the claim limitations with a reasonable expectation of success.

One would have been motivated to make such a modification to allow the user to continuously navigate larger areas in an easy to use manner (O'Mullan [0005]- [0006])

Regarding Claim 2, the rejection of Claim 1 is incorporated.
Bognar, as modified, teaches:
wherein the movement along X-Y axis comprises of moving forward, moving backward, moving to the right side and moving to the left side, and wherein X is in direction of horizon. (See FIG.s 2-4, Touching at Symbol 215 and swiping upward results in movement of the position of the viewpoint forward in the navigable environment, touching at Symbol 215 and swiping right results in movement of the position of the viewpoint to the right, etc. [0033] In two symbol embodiments, contact gestures that originate within one symbol are differentiated from those contact gestures originating within the other symbol. In either case, the differentiated contact gestures control translation and rotation, respectively [0017], e.g. FIG. 3, x is in the direction of horizon in the virtual environment)

Wells also teaches:
wherein the movement along X-Y axis comprises of moving forward, moving backward, moving to the right side and moving to the left side, and wherein X is in direction of horizon.  (See FIG.s 1, 1A, 3 and for with translations based on gestures to virtual joystick 62 in forward, backward, left and right directions along an x-y axis; The image of the view 60 generated upon the display screen also includes user controls in the form of joysticks 62, 63 in one operational mode. Gestures of a user's finger may interact with the joysticks 62, 63 upon the screen display to navigate the virtual model including changing the views of the virtual model. In one example, joystick 62 controls translation movements of the virtual camera in two degrees of freedom within the virtual scene... the change in the position of the virtual camera is proportional to the displacement of the joystick from its home position. In other words, pushing the joystick further forward produces a sensation of translating or rotating faster [0067] forward and backward translations of the virtual camera in the view direction of the virtual camera are controlled by user inputs to the user controls (e.g., forward and backward movements of the translation joystick 62). As the user moves his finger to move the virtual joystick 62 forward, the virtual camera is translated forward along the view direction of the virtual camera within the virtual scene in the scene coordinate reference frame. [0075], see FIG. 4 with left and right movement arrows as well; the view direction and translation directions of the virtual camera within the virtual scene are equivalent and the user changes viewing orientation of the virtual camera by rotating the user device while translation is controlled by displacing joystick 62 as described above [0077] The joystick 62 may be used to control the translations of the virtual camera in the virtual scene including forward and backward translations (responsive to respective forward and backward inputs via the joystick 62) along the view direction of the virtual camera at the constant elevation within the virtual scene in this described embodiment [0081] The controls may also be grouped into three categories: traditional (joysticks, gestures, mouse movements, key presses, etc.),… In some embodiments, R(x,y,z), T(x,y), and/or T(x,y,z) are controlled through traditional controls… any other method of controlling R(x,y,z)... traditional methods (e.g., joysticks) are used to control T(x,y,z) to produce the sensation of "flying" through the virtual scene... the some angle given with respect to the XY plane (controlled through natural rotation or traditional controls) [0210])

Therefore, combining Bognar, Wells, O’Mullan and Ikeda would meet the claim limitations for the same reasons as set forth in Claim 1.

Regarding Claim 3, the rejection of Claim 1 is incorporated.
Bognar, as modified, teaches:
wherein the rotation along the X-Y axis comprises of rotational movement about a coordinate in the X-Y axis. (See FIG.s 2-4, touching at Symbol 210 and swiping right results in a rightward change in the angle of the viewpoint, etc. [0033] Changing the angle and position of the viewpoint has the effect of panning and zooming, analogous to a person at the position of the viewpoint turning their head or moving within the navigable environment. [0031] rotations of the point of view within the displayed environment. [Abstract] In two symbol embodiments, contact gestures that originate within one symbol are differentiated from those contact gestures originating within the other symbol. In either case, the differentiated contact gestures control translation and rotation, respectively [0017] This simulates a person sharply turning around, analogous to a 180-degree rotation of the angle of the viewpoint [0036])

Wells also teaches:
wherein the rotation along the X-Y axis comprises of rotational movement about a coordinate in the X-Y axis. (See FIG.s 1, 1A, 3 and with rotations based on gestures to virtual joystick 63 about a coordinate in the x-y axis; The image of the view 60 generated upon the display screen also includes user controls in the form of joysticks 62, 63 in one operational mode. Gestures of a user's finger may interact with the joysticks 62, 63 upon the screen display to navigate the virtual model including changing the views of the virtual model. In one example,... joystick 63 controls rotation movements of the virtual camera in two degrees of freedom within the virtual scene... the change in the position of the virtual camera is proportional to the displacement of the joystick from its home position. In other words, pushing the joystick further forward produces a sensation of translating or rotating faster. [0067] the orientation of the virtual camera is controlled using joystick 63 or other user control for receiving user inputs [0093], a user may hold the device facing a given direction in the real world and use joystick 63 to rotate the virtual scene until the desired portion of the virtual model is displayed in the view to align the virtual and global coordinate reference frames. The orientation of the virtual camera is the same as the orientation in the physical world in this example. [0140] At any time, the user can adjust the alignment of the scene and global coordinate reference frames to change their relative offset with respect to one another (e.g., using a joystick to rotate and change the azimuth of the virtual model with respect to the physical world). [0142] The controls may also be grouped into three categories: traditional (joysticks, gestures, mouse movements, key presses, etc.),… In some embodiments, R(x,y,z), T(x,y), and/or T(x,y,z) are controlled through traditional controls… any other method of controlling R(x,y,z)... traditional methods (e.g., joysticks) are used to control T(x,y,z) to produce the sensation of "flying" through the virtual scene... the some angle given with respect to the XY plane (controlled through natural rotation or traditional controls) [0210])

Therefore, combining Bognar, Wells, O’Mullan and Ikeda would meet the claim limitations for the same reasons as set forth in Claim 1.

Regarding Claim 5, the rejection of Claim 1 is incorporated.
Bognar teaches:
wherein when the touch screen display is in landscape orientation, the first circular navigational area and the second circular navigational area are shown on the bottom of the touch screen display such that one of either first circular navigational area or the second circular navigational area is on the bottom right corner of the touch screen display and the other of either first circular navigational area or the second circular navigational area is on the lower left corner of the touch screen display. (See FIG.s 2A and 3, buttons 210 and 215 on bottom of touchscreen in the bottom right and bottom left corners, respectively; landscape (FIG. 2A) [0025], Symbols 210, 215 can be displayed by the Navigation Logic 140 to the left and right of center in the landscape orientation, [0026], FIG. 2A can be particularly useful when Computing Device 110A is a hand-held device and held with two hands so that each thumb is used to touch the Symbols 210 and 215 respectively. In some embodiments, touching at Symbol 210 serves to select the Symbol 210 such that the Symbol 210 is dragged along with any swipe that originates therein. At the end of the contact gesture, the Symbol 210 is returned to its home location on the Display 125 [0033])

Regarding Claim 6, the rejection of Claim 1 is incorporated.
Bognar teaches:
further comprising… an orientation sensor, (the device includes an orientation sensor and the logic is further configured to receive orientation information from the orientation sensor [0007])

While Bognar teaches an orientation sensor, Bognar may not explicitly disclose:
further comprising a gyroscope, wherein based on data supplied by the gyroscope an orientation of the computing device in a X-Y-Z coordinate is determined, and wherein field of view in the virtual environment is changed by moving the computing device along the X-Y-Z coordinate, and wherein while the field of view is changed by physical movement of the computing device, the first circular navigational area and the second circular navigational area allow navigation along the X-Y axis while physical movement of the computing device allows changing the field of view in any direction along an X-Y-Z axis.

Wells teaches:
further comprising a gyroscope, (gyroscope sensors 42 [0048])
wherein based on data supplied by the gyroscope an orientation of the computing device in a X-Y-Z coordinate is determined, and wherein field of view in the virtual environment is changed by moving the computing device along the X-Y-Z coordinate, and (See FIG.s 1, 1A, 3 and 5 the field of view (FOV) of the virtual camera is configured to correspond to the field of view of the camera 38 of the user device to create a realistic experience for the user when image data of the user cameras included in a virtual scene [0233] Gyroscope sensors 42 measure the orientation of the user device with respect to the global coordinate reference frame in the physical world as well as changes in the orientation of the user device. In one embodiment, three gyroscope sensors 42 monitor rotations about three orthogonal axes and provide gyroscope data indicative of the rotations of the user device 10 about these axes [0058], The rotational movements of the user device 10 change the view direction 72 of the device 10. [0071], The gyroscope sensors 42 detect changes in orientation of the user device and view direction 72 and these changes are used to modify the orientation (and view direction) of the virtual camera relative to the virtual scene. The virtual camera is updated in such a way that the user perceives the mobile device as a window looking into the virtual scene. [0078] the virtual camera has 6 degrees of freedom: 3 rotational and 3 translational and the virtual camera can be rotated about its X, Y, or Z axes, and it can be translated along its X, Y, or Z axes of the scene coordinate reference frame [0209])
wherein while the field of view is changed by physical movement of the computing device, the first circular navigational area and the second circular navigational area allow navigation along the X-Y axis while physical movement of the computing device allows changing the field of view in any direction along an X-Y-Z axis. (In one example, joystick 62 controls translation movements of the virtual camera in two degrees of freedom within the virtual scene and joystick 63 controls rotation movements of the virtual camera in two degrees of freedom within the virtual scene [0067], translation and rotational movements of the user device are detected and used to control navigation of the virtual model (alone or in combination with inputs entered by the user using controls) [0068], In one example of this mode where the view direction of the virtual camera is controlled using rotations of the user device 10, forward and backward translations of the virtual camera in the view direction of the virtual camera are controlled by user inputs to the user controls (e.g., forward and backward movements of the translation joystick 62) [0075], the view direction and translation directions of the virtual camera within the virtual scene are equivalent and the user changes viewing orientation of the virtual camera by rotating the user device while translation is controlled by displacing joystick 62 as described above [0077] translations of the virtual camera in the virtual scene may be controlled using natural translations of the user device in the physical world in combination with use of the user controls (e.g., joystick 63) to control orientation in some embodiments. [0089], a user may hold the device facing a given direction in the real world and use joystick 63 to rotate the virtual scene until the desired portion of the virtual model is displayed in the view to align the virtual and global coordinate reference frames. [0140] At any time, the user can adjust the alignment of the scene and global coordinate reference frames to change their relative offset with respect to one another (e.g., using a joystick to rotate and change the azimuth of the virtual model with respect to the physical world). [0142], The controls may also be grouped into three categories: traditional (joysticks, gestures, mouse movements, key presses, etc.), natural translation (stepping or otherwise moving in the physical world), and natural rotation (rotating the user device as if it were the virtual camera). In some embodiments, R(x,y,z), T(x,y), and/or T(x,y,z) are controlled through traditional controls or R(x,y,z) is controlled through natural rotation of the user device, In another example embodiment, T(x,y) or T(x,y,z) are controlled through natural translation and any other method of controlling R(x,y,z). In another embodiment, R(x,y,z) is controlled using natural rotation of the user device combined with any control of translation. In yet another embodiment, natural rotation of the user device is used to control R(x,y,z) and traditional methods (e.g., joysticks) are used to control T(x,y,z) to produce the sensation of "flying" through the virtual scene. In another embodiment, T(x,y,z) is controlled using natural translation of the user device and the some angle given with respect to the XY plane (controlled through natural rotation or traditional controls) to produce a sense of the user growing or shrinking as the user navigates the model. [0210])

Given that Bognar teaches an orientation sensor, and that various modifications or adaptations of the methods and or specific structures described may become apparent to those skilled in the art. All such modifications, adaptations, or variations that rely upon the teachings of the present invention, and through which these teachings have advanced the art, are considered to be within the spirit and scope of the present invention (Bognar [0044]), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the axis for movement and rotation within virtual environment of Bognar to include further comprising a gyroscope, wherein based on data supplied by the gyroscope an orientation of the computing device in a X-Y-Z coordinate is determined, and wherein field of view in the virtual environment is changed by moving the computing device along the X-Y-Z coordinate, and wherein while the field of view is changed by physical movement of the computing device, the first circular navigational area and the second circular navigational area allow navigation along the X-Y axis while physical movement of the computing device allows changing the field of view in any direction along an X-Y-Z axis, as taught by Wells, to meet the claim limitations with a reasonable expectation of success.

One would have been motivated to make such a modification to allow the user to feel more immersed in the virtual environment compared with other interaction methods while enabling the user to be simultaneously connected to and taking cues from the physical environment (Wells [0045]).

Regarding Claim 7, the rejection of Claim 3 is incorporated.
Bognar teaches:
wherein the second touch event comprises of dragging a finger in a circular fashion… in a clock-wise or counter-clock-wise direction, and (touching at Symbol 210 and swiping right results in a rightward change in the angle of the viewpoint, etc. [0033] Changing the angle and position of the viewpoint has the effect of panning and zooming, analogous to a person at the position of the viewpoint turning their head or moving within the navigable environment. [0031] rotations of the point of view within the displayed environment. [Abstract] In two symbol embodiments, contact gestures that originate within one symbol are differentiated from those contact gestures originating within the other symbol. In either case, the differentiated contact gestures control translation and rotation, respectively [0017] The degree of curvature of a swiping gesture is optionally used to control a curvature of a path along which viewpoint position is changed for the displayed environment… This simulates a person sharply turning around, analogous to a 180-degree rotation of the angle of the viewpoint [0036])

Bognar suggests:
wherein dragging a finger in a circular fashion by one degree results in rotational movement in the virtual environment by one degree, and wherein dragging the finger in a circular fashion by 360 degrees results in rotational movement in the virtual environment by 360 degrees. (The degree of curvature of a swiping gesture is optionally used to control a curvature of a path along which viewpoint position is changed for the displayed environment… This simulates a person sharply turning around, analogous to a 180-degree rotation of the angle of the viewpoint [0036])

Bognar teaches wherein the second touch event comprises of dragging a finger in a circular fashion in a clock-wise or counter-clock-wise direction, and, at least, suggests wherein dragging a finger in a circular fashion by one degree results in rotational movement in the virtual environment by one degree, and wherein dragging the finger in a circular fashion by 360 degrees results in rotational movement in the virtual environment by 360 degrees, but may not explicitly disclose:
wherein the second touch event comprises of dragging a finger in a circular fashion along the perimeter of the second circular navigation area in a clock-wise or counter-clock-wise direction, (emphasis added).

Wells teaches:
wherein the second touch event comprises of dragging a finger in… the second circular navigation area…, and (Gestures of a user's finger may interact with the joysticks 62, 63 upon the screen display to navigate the virtual model including changing the views of the virtual model. In one example, joystick 62 controls translation movements of the virtual camera in two degrees of freedom within the virtual scene and joystick 63 controls rotation movements of the virtual camera in two degrees of freedom within the virtual scene [0067])

Wells suggests:
wherein dragging a finger… by one degree results in rotational movement in the virtual environment by one degree, and wherein dragging the finger… by 360 degrees results in rotational movement in the virtual environment by 360 degrees. (data regarding the orientation or changes in orientation of the user device 10 (and view direction 72) in the physical world may be used to provide a corresponding orientation or changes in orientation of the virtual camera in the virtual scene. In an illustrative example, a user rotating with the user device 10 to the left 40 degrees in the physical world is detected by the gyroscope sensors 42 and used to control leftward rotation of the virtual camera 40 degrees within the virtual model [0071] In one embodiment described below, the offset provides a rotation of the virtual camera in the scene coordinate reference frame which is the same as a rotation of the user device in the global coordinate reference frame (e.g. leftward azimuth rotation of the user device 10 degrees in the physical world provides leftward azimuth rotation of the virtual camera 10 degrees in the virtual world). [0109] a user may hold the device facing a given direction in the real world and use joystick 63 to rotate the virtual scene until the desired portion of the virtual model is displayed in the view to align the virtual and global coordinate reference frames. [0140] At any time, the user can adjust the alignment of the scene and global coordinate reference frames to change their relative offset with respect to one another (e.g., using a joystick to rotate and change the azimuth of the virtual model with respect to the physical world). [0142] a user may orient or align the virtual scene to the physical environment using traditional controls (e.g. joysticks, gestures, mouse movement, keyboard buttons, etc.) and an example navigation method described herein maintains synchronization between the physical world and the virtual scene as the user uses natural movement to navigate the scene [0143])

While Wells teaches that the second touch event comprises dragging a finger in the second circular navigation area, and, at least, suggests wherein dragging a finger by one degree results in rotational movement in the virtual environment by one degree, and wherein dragging the finger by 360 degrees results in rotational movement in the virtual environment by 360 degrees, Wells may not explicitly disclose:
wherein the second touch event comprises of dragging a finger in a circular fashion along the perimeter of the second circular navigation area in a clock-wise or counter-clock-wise direction, and wherein dragging a finger in a circular fashion by one degree results in rotational movement in the virtual environment by one degree, and wherein dragging the finger in a circular fashion by 360 degrees results in rotational movement in the virtual environment by 360 degrees. (emphasis added)

O’Mullan teaches:
wherein [a] second… event comprises of dragging… in a circular fashion along [a] perimeter of [a] second circular navigation area in a clock-wise or counter-clock-wise direction, and wherein dragging… in a circular fashion by one degree results in rotational movement in [a] virtual environment by one degree, and wherein dragging… in a circular fashion by 360 degrees results in rotational movement in the virtual environment by 360 degrees. (See FIG. 1, 3a-3C, 4a and 4b, rotation control 108, 302 in the shape of a wheel with a concentric circular area inside the wheel [0008] The rotation control 302 can be used to rotate imagery either clockwise or counterclockwise... The user rotates imagery by clicking on any portion of the rotation control 302 and dragging the cursor to affect the rotation. The rotation control 302 allows the user to rotate smoothly in all directions without incremental stops... quarter angle positions (90°, 180°, 270°, 360°, [0026] the user clicked and dragged the rotation control 108 counterclockwise by about 45 degrees from its initial orientation, as indicated by the position of thumb 112 [0021])

Given that Bognar teaches various modifications or adaptations of the methods and or specific structures described may become apparent to those skilled in the art. All such modifications, adaptations, or variations that rely upon the teachings of the present invention, and through which these teachings have advanced the art, are considered to be within the spirit and scope of the present invention (Bognar [0044]), that Wells teaches that the second touch event comprises dragging a finger in the second circular navigation area, and, at least, suggests wherein dragging a finger by one degree results in rotational movement in the virtual environment by one degree, and wherein dragging the finger by 360 degrees results in rotational movement in the virtual environment by 360 degrees, and that the invention is not limited to the specific features shown and described (Wells [0238]), together with the further teachings of O’Mullan of that a user system can be any device capable of displaying and navigating imagery, including but not limited to: personal computers, mobile phones, game consoles, personal digital assistants (PDAs), television devices, media players and the like. The imagery can be 3D imagery or two-dimensional (2D) imagery. Although the disclosed implementations are described with respect to a map tool, the embedded navigation interface 104 can be used with any tool capable of navigating imagery (O'Mullan [0019]), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the second touch event and rotational movement in the virtual environment of Bognar combined Wells to include wherein the second touch event comprises of dragging a finger in a circular fashion along the perimeter of the second circular navigation area in a clock-wise or counter-clock-wise direction, and wherein dragging a finger in a circular fashion by one degree results in rotational movement in the virtual environment by one degree, and wherein dragging the finger in a circular fashion by 360 degrees results in rotational movement in the virtual environment by 360 degrees, as taught by O’Mullan, to meet the claim limitations with a reasonable expectation of success.

One would have been motivated to make such a modification to allow the user to continuously navigate larger areas in an easy to use manner (O'Mullan [0005]-[0006]).

Claims 9, 15, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bognar in view of O’Mullan and Ikeda.

Regarding Claim 9, Bognar teaches:
A computing device, comprising: (See FIG.s 1-4, Computing Device 110A [0019])
a touch screen display; (See FIG.s 1-4, touchscreen Display 125 [0019])
one or more processors; (See FIG.s 1-4, Microprocessor 180 [0039])
memory; and (See FIG.s 1-4, non-transitory storage device such as RAM or Flash memory [0021], volatile and/or non-volatile memory such as… [0045])
one or more programs, wherein the one or more programs are stored in the memory and configured to be executed by the one or more processors, the one or more programs are configured to: (Computing Device 110A further includes a Microprocessor 180 configured to execute at least the Navigation Logic 140, but also one or more of the UI Logic 135, Image Source 150, I/0 130 and any other logic herein that requires a microprocessor to implement coded instructions. [0039], Computer-implemented steps of the methods noted herein can comprise a set of instructions stored on a computer-readable medium that when executed cause the computing system to perform the steps [0045])
display on a first location of the touch screen display a first circular navigational element, wherein the first circular navigational element includes a first circular area,  which in response to a first touch event anywhere within the first circular area results in movement in a virtual environment, (See FIG.s 2-4, Touching at Symbol 215 and swiping upward results in movement of the position of the viewpoint forward in the navigable environment, touching at Symbol 215 and swiping right results in movement of the position of the viewpoint to the right, etc. [0033] In two symbol embodiments, contact gestures that originate within one symbol are differentiated from those contact gestures originating within the other symbol. In either case, the differentiated contact gestures control translation and rotation, respectively [0017] for contact gestures having an origination point within a first part of the touchscreen display, vary the image on the touchscreen display to change the position of the viewpoint of the image. The logic is also configured to, for contact gestures having an origination point within a second part of the touchscreen display that does not overlap with the first part of the touchscreen display, vary the image on the touchscreen display to change an angle of the viewpoint of the image [0005] The device can interpret contact gestures made by the user on the touchscreen as commands to navigate through the environment [0016] UI Logic 135 continuously receives touchscreen input in the form of touch information from the Display 125 while Navigation Logic 140 provides the navigable environment to the Display 125 together with one or more navigation symbols. [0023] UI Logic 135 is configured to filter the received touch information to determine occurrences of contact gestures, and their locations, relative to the positions of the Symbols 210, 215 or any other symbols. When a contact gesture is identified by a filter, the information about the gesture is passed to the Navigation Logic 140. [0024] Navigation Logic 140 is further configured to receive from UI Logic 135 contact gestures and to recognize some as commands to change the position of the viewpoint, and to recognize other contact gestures as commands to change the viewpoint... the Navigation Logic 140 can respond to a contact gesture and change the display of the environment while the contact gesture is still in progress [0032] Maneuvers can include, for example, translations of the point of view, rotations of the point of view, and combinations thereof, within the displayed environment [0016])
wherein the first touch event in the first circular navigational area is in the form of dragging a finger in any direction, (Touching at Symbol 215 and swiping upward results in movement of the position of the viewpoint forward in the navigable environment, touching at Symbol 215 and swiping right results in movement of the position of the viewpoint to the right, etc. [0033] In two symbol embodiments, contact gestures that originate within one symbol are differentiated from those contact gestures originating within the other symbol. In either case, the differentiated contact gestures control translation and rotation, respectively [0017] for contact gestures having an origination point within a first part of the touchscreen display, vary the image on the touchscreen display to change the position of the viewpoint of the image. The logic is also configured to, for contact gestures having an origination point within a second part of the touchscreen display that does not overlap with the first part of the touchscreen display, vary the image on the touchscreen display to change an angle of the viewpoint of the image [0005])
…
display on a second location of the touch screen display a second circular navigational element, wherein the second circular navigational element includes a second circular area within which a second touch event results in results in rotational movement within the virtual environment, (See FIG.s 2-4, touching at Symbol 210 and swiping right results in a rightward change in the angle of the viewpoint, etc. [0033] Changing the angle and position of the viewpoint has the effect of panning and zooming, analogous to a person at the position of the viewpoint turning their head or moving within the navigable environment. [0031] rotations of the point of view within the displayed environment. [Abstract] In two symbol embodiments, contact gestures that originate within one symbol are differentiated from those contact gestures originating within the other symbol. In either case, the differentiated contact gestures control translation and rotation, respectively [0017] This simulates a person sharply turning around, analogous to a 180-degree rotation of the angle of the viewpoint [0036] The device can interpret contact gestures made by the user on the touchscreen as commands to navigate through the environment [0016] UI Logic 135 continuously receives touchscreen input in the form of touch information from the Display 125 while Navigation Logic 140 provides the navigable environment to the Display 125 together with one or more navigation symbols. [0023] UI Logic 135 is configured to filter the received touch information to determine occurrences of contact gestures, and their locations, relative to the positions of the Symbols 210, 215 or any other symbols. When a contact gesture is identified by a filter, the information about the gesture is passed to the Navigation Logic 140. [0024] Navigation Logic 140 is further configured to receive from UI Logic 135 contact gestures and to recognize some as commands to change the position of the viewpoint, and to recognize other contact gestures as commands to change the viewpoint... the Navigation Logic 140 can respond to a contact gesture and change the display of the environment while the contact gesture is still in progress [0032] Maneuvers can include, for example, translations of the point of view, rotations of the point of view, and combinations thereof, within the displayed environment [0016])
wherein the first circular navigational area resides entirely within the boundary of the second… navigational area such that… (See FIG.s 2B and 2C, symbol 215 resides entirely within a portion of the display that is used to change the angle of the viewport; Swipes 220 that originate from outside of the Symbol 215 are used to change the angle of the viewpoint, and in some embodiments can be in just a portion of the Display 125 outside of the Symbol 215. [0035] portrait mode… person can use a single hand to hold Computing Device 110A and use the thumb of that hand to change viewpoint position by touching at Symbol 215, and use their thumb to swipe elsewhere on Display 125 to change the angle of the viewpoint [0034])

While Bognar teaches wherein the first touch event in the first circular navigational area is in the form of dragging a finger in any direction, Bognar may not explicitly disclose:
wherein the direction of movement is a resulting vector from adding all linear movements of the finger within the first circular navigational area.

Also, while Bognar teaches that the first circular navigational area resides entirely within the boundary of the second navigational area, Bognar may not explicitly disclose:
the first circular navigational area resides entirely within the boundary of the second circular navigational area such that the first circular navigational area and second circular navigational area form two concentric circles. (emphasis added)
Ikeda teaches:
wherein [a] first touch event in [a] first circular navigational area is in the form of dragging a finger in any direction, wherein the direction of the movement is a resulting vector from adding all linear movements of the finger within the first circular navigational area, and (See FIG.s 4 and 5 with finger movements in circular motion determination area in any direction; the direction detecting unit 107 detects the direction indicated by the vector V1 defined by the start point coordinate pair A and the end point coordinate pair A' as the moving direction of the operator 12 in touch with the coordinates A. In addition, the direction detecting unit 107 sets the size of the vector V1 as a moving distance of the operator 12. [0054] Here, it is assumed that the coordinate pair A (X1(t1), Y1(t1)) and the coordinate pair B (X2(t1), Y2(t1))are sent from the input position detecting unit 105 at the time t1 as illustrated in FIG. 5. Also in this case, respective vectors V1 and V2 are defined based on coordinate pairs A' and B' at the time t2 corresponding to the input position information [0055], the direction detecting unit 107 can define, as the moving direction, a direction corresponding to a sum of the two vectors V1 and V2. Besides, not only when two input position coordinate pairs at the same timing, but also when three or more input position coordinate pairs are sent by the same timing, a sum of vectors defined by respective time-varying input position coordinate pairs is obtained, which can be determined as moving direction uniquely. When the moving direction is determined based on plural vectors, the direction detecting unit 107 may define, as moving distance, a length of vector sum or any one vector length [0056] the direction detecting unit 107 detects the moving direction of the operator 12 based on changes in the input position information sent at predetermined time intervals (for example, several milliseconds to several hundred milliseconds). For example, as shown in FIG. 4, the direction detecting unit 107 has set therein a motion determination area used for determination of presence or absence of motion of the operator 12. This motion determination area can be set to any width in accordance with performance of a resolution capable of dividing two touch positions adjacent to each other on the touch panel 101 or the like. For example, the area may be about a radius of 10 pixels [0052])

Given that Bognar teaches various modifications or adaptations of the methods and or specific structures described may become apparent to those skilled in the art. All such modifications, adaptations, or variations that rely upon the teachings of the present invention, and through which these teachings have advanced the art, are considered to be within the spirit and scope of the present invention (Bognar [0044]), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the finger dragging in any direction in the first circular navigation area, of Bognar, to include wherein the direction of movement is a resulting vector from adding all linear movements of the finger within the first circular navigational area, as taught by Ikeda.

O’Mullan teaches:
[a] first circular navigational area resides entirely within the boundary of [a] second circular navigational area such that the first circular navigational area and second circular navigational area form two concentric circles. (See FIG. 1, 3a-3C, 4a and 4b, rotation control 108, 302 with is a circular navigational element with a circular area that is concentric with an inner circle with circular navigational elements of button controls 308a-308d  and joystick 312 that form a circular navigational area with a common/fixed center on or about the joystick 312; rotation control 108, 302 in the shape of a wheel [0008] the button controls 308a-308d are located inside the wheel of the rotation control 302 and are used to move the imagery left, down, right and up, respectively [0031], The navigation interface 104 can include a joystick 312 to allow 360 degree movement of imagery using an input device. The user can click and hold the joystick control 312, then move the joystick 312 to affect 360 degree movement of the imagery... 312 is married to the button controls 308a-308d, so that the joystick control 312 moves in tandem with the button controls 308a-308d. Thus, if a user interacts with the button controls 308a-308d, the user will "discover" the joystick control 312 by observing its motion in response to interaction with the button controls 308a-308d. [0032])

Given that Bognar teaches that Swipes 220 that originate from outside of the Symbol 215 are used to change the angle of the viewpoint, can be in just a portion of the Display 125 outside of the Symbol 215, and that various modifications or adaptations of the methods and or specific structures described may become apparent to those skilled in the art. All such modifications, adaptations, or variations that rely upon the teachings of the present invention, and through which these teachings have advanced the art, are considered to be within the spirit and scope of the present invention (Bognar [0044]), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first and second circular navigational areas in portrait orientation of Bognar to include wherein the first circular navigational area resides entirely within the boundary of the second circular navigational area such that the first circular navigational area and second circular navigational area form two concentric circles, as taught by O’Mullan, to meet the claim limitations with a reasonable expectation of success.

One would have been motivated to make such a modification to allow the user to continuously navigate larger areas in an easy to use manner (O'Mullan [0005]-[0006])

Regarding Claim 15, Bognar teaches:
A computer-executable method for (Computer-implemented steps of the methods noted herein can comprise a set of instructions stored on a computer-readable medium that when executed cause the computing system to perform the steps [0045] Computing Device 110A further includes a Microprocessor 180 configured to execute at least the Navigation Logic 140, but also one or more of the UI Logic 135, Image Source 150, I/0 130 and any other logic herein that requires a microprocessor to implement coded instructions. [0039])
navigating within a virtual environment shown on a digital touch screen device, comprising: (The device can interpret contact gestures made by the user on the touchscreen as commands to navigate through the environment [0016] UI Logic 135 continuously receives touchscreen input in the form of touch information from the Display 125 while Navigation Logic 140 provides the navigable environment to the Display 125 together with one or more navigation symbols. [0023] UI Logic 135 is configured to filter the received touch information to determine occurrences of contact gestures, and their locations, relative to the positions of the Symbols 210, 215 or any other symbols. When a contact gesture is identified by a filter, the information about the gesture is passed to the Navigation Logic 140. [0024] Navigation Logic 140 is further configured to receive from UI Logic 135 contact gestures and to recognize some as commands to change the position of the viewpoint, and to recognize other contact gestures as commands to change the viewpoint... the Navigation Logic 140 can respond to a contact gesture and change the display of the environment while the contact gesture is still in progress [0032] Maneuvers can include, for example, translations of the point of view, rotations of the point of view, and combinations thereof, within the displayed environment [0016])
displaying on a first location of a digital screen a first circular navigational element, wherein the first circular navigational element includes a first circular area within which a user's touch results in movement in the virtual environment, wherein when a touch screen device within a portable computing device receives a first touch event anywhere within the first circular navigational area a movement results within the virtual environment, (See FIG.s 2-4, Touching at Symbol 215 and swiping upward results in movement of the position of the viewpoint forward in the navigable environment, touching at Symbol 215 and swiping right results in movement of the position of the viewpoint to the right, etc. [0033] In two symbol embodiments, contact gestures that originate within one symbol are differentiated from those contact gestures originating within the other symbol. In either case, the differentiated contact gestures control translation and rotation, respectively [0017] for contact gestures having an origination point within a first part of the touchscreen display, vary the image on the touchscreen display to change the position of the viewpoint of the image. The logic is also configured to, for contact gestures having an origination point within a second part of the touchscreen display that does not overlap with the first part of the touchscreen display, vary the image on the touchscreen display to change an angle of the viewpoint of the image [0005] The device can interpret contact gestures made by the user on the touchscreen as commands to navigate through the environment [0016] UI Logic 135 continuously receives touchscreen input in the form of touch information from the Display 125 while Navigation Logic 140 provides the navigable environment to the Display 125 together with one or more navigation symbols. [0023] UI Logic 135 is configured to filter the received touch information to determine occurrences of contact gestures, and their locations, relative to the positions of the Symbols 210, 215 or any other symbols. When a contact gesture is identified by a filter, the information about the gesture is passed to the Navigation Logic 140. [0024] Navigation Logic 140 is further configured to receive from UI Logic 135 contact gestures and to recognize some as commands to change the position of the viewpoint, and to recognize other contact gestures as commands to change the viewpoint... the Navigation Logic 140 can respond to a contact gesture and change the display of the environment while the contact gesture is still in progress [0032] Maneuvers can include, for example, translations of the point of view, rotations of the point of view, and combinations thereof, within the displayed environment [0016])
wherein the first touch event comprises of dragging a finger in any direction, (Touching at Symbol 215 and swiping upward results in movement of the position of the viewpoint forward in the navigable environment, touching at Symbol 215 and swiping right results in movement of the position of the viewpoint to the right, etc. [0033] In two symbol embodiments, contact gestures that originate within one symbol are differentiated from those contact gestures originating within the other symbol. In either case, the differentiated contact gestures control translation and rotation, respectively [0017] for contact gestures having an origination point within a first part of the touchscreen display, vary the image on the touchscreen display to change the position of the viewpoint of the image. The logic is also configured to, for contact gestures having an origination point within a second part of the touchscreen display that does not overlap with the first part of the touchscreen display, vary the image on the touchscreen display to change an angle of the viewpoint of the image [0005])
…
displaying on a second location of the digital screen a second circular navigational element, wherein the second circular navigational element includes a second circular navigational area within which the users touch results in rotation of a field of view in the virtual environment, wherein when the touch screen device receives a second touch event within the second circular navigational area rotational movement results within the virtual environment, (See FIG.s 2-4, touching at Symbol 210 and swiping right results in a rightward change in the angle of the viewpoint, etc. [0033] Changing the angle and position of the viewpoint has the effect of panning and zooming, analogous to a person at the position of the viewpoint turning their head or moving within the navigable environment. [0031] rotations of the point of view within the displayed environment. [Abstract] In two symbol embodiments, contact gestures that originate within one symbol are differentiated from those contact gestures originating within the other symbol. In either case, the differentiated contact gestures control translation and rotation, respectively [0017] This simulates a person sharply turning around, analogous to a 180-degree rotation of the angle of the viewpoint [0036] The device can interpret contact gestures made by the user on the touchscreen as commands to navigate through the environment [0016] UI Logic 135 continuously receives touchscreen input in the form of touch information from the Display 125 while Navigation Logic 140 provides the navigable environment to the Display 125 together with one or more navigation symbols. [0023] UI Logic 135 is configured to filter the received touch information to determine occurrences of contact gestures, and their locations, relative to the positions of the Symbols 210, 215 or any other symbols. When a contact gesture is identified by a filter, the information about the gesture is passed to the Navigation Logic 140. [0024] Navigation Logic 140 is further configured to receive from UI Logic 135 contact gestures and to recognize some as commands to change the position of the viewpoint, and to recognize other contact gestures as commands to change the viewpoint... the Navigation Logic 140 can respond to a contact gesture and change the display of the environment while the contact gesture is still in progress [0032] Maneuvers can include, for example, translations of the point of view, rotations of the point of view, and combinations thereof, within the displayed environment [0016])
wherein the second circular navigational element… encapsulates the first circular navigational element such that (See FIG.s 2B and 2C, symbol 215 resides entirely within a portion of the display that is used to change the angle of the viewport; Swipes 220 that originate from outside of the Symbol 215 are used to change the angle of the viewpoint, and in some embodiments can be in just a portion of the Display 125 outside of the Symbol 215. [0035])
the first circular area is located within the second… area. (See FIG.s 2B and 2C, portrait mode… person can use a single hand to hold Computing Device 110A and use the thumb of that hand to change viewpoint position by touching at Symbol 215, and use their thumb to swipe elsewhere on Display 125 to change the angle of the viewpoint [0034])

While Bognar teaches wherein the first touch event comprises of dragging a finger in any direction, Bognar may not explicitly disclose:
wherein the direction of movement is a resulting vector from adding all linear movements of the finger within the first circular navigational area.

Ikeda teaches:
wherein [a] first touch event comprises of dragging a finger in any direction, wherein the direction of the movement is a resulting vector from adding all linear movements of the finger within [a] first circular navigational area, and (See FIG.s 4 and 5 with finger movements in circular motion determination area in any direction; the direction detecting unit 107 detects the direction indicated by the vector V1 defined by the start point coordinate pair A and the end point coordinate pair A' as the moving direction of the operator 12 in touch with the coordinates A. In addition, the direction detecting unit 107 sets the size of the vector V1 as a moving distance of the operator 12. [0054] Here, it is assumed that the coordinate pair A (X1(t1), Y1(t1)) and the coordinate pair B (X2(t1), Y2(t1)) are sent from the input position detecting unit 105 at the time t1 as illustrated in FIG. 5. Also in this case, respective vectors V1 and V2 are defined based on coordinate pairs A' and B' at the time t2 corresponding to the input position information [0055], the direction detecting unit 107 can define, as the moving direction, a direction corresponding to a sum of the two vectors V1 and V2. Besides, not only when two input position coordinate pairs at the same timing, but also when three or more input position coordinate pairs are sent by the same timing, a sum of vectors defined by respective time-varying input position coordinate pairs is obtained, which can be determined as moving direction uniquely. When the moving direction is determined based on plural vectors, the direction detecting unit 107 may define, as moving distance, a length of vector sum or any one vector length [0056] the direction detecting unit 107 detects the moving direction of the operator 12 based on changes in the input position information sent at predetermined time intervals (for example, several milliseconds to several hundred milliseconds). For example, as shown in FIG. 4, the direction detecting unit 107 has set therein a motion determination area used for determination of presence or absence of motion of the operator 12. This motion determination area can be set to any width in accordance with performance of a resolution capable of dividing two touch positions adjacent to each other on the touch panel 101 or the like. For example, the area may be about a radius of 10 pixels [0052])

Given that Bognar teaches various modifications or adaptations of the methods and or specific structures described may become apparent to those skilled in the art. All such modifications, adaptations, or variations that rely upon the teachings of the present invention, and through which these teachings have advanced the art, are considered to be within the spirit and scope of the present invention (Bognar [0044]), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the finger dragging in any direction in the first circular navigation area, of Bognar, to include wherein the direction of movement is a resulting vector from adding all linear movements of the finger within the first circular navigational area, as taught by Ikeda.

One would have been motivated to make such a modification so that the screen display is not changed at a dizzying pace (Ikeda [0007]).

Bognar may not explicitly disclose:
wherein the second circular navigational element visually encapsulates the first circular navigational element such that the first circular area is located within the second circular area. (emphasis added)

O’Mullan teaches:
wherein [a] second circular navigational element visually encapsulates [a] first circular navigational element such that [a] first circular area is located within [a] second circular area. (See FIG. 1, 3a-3C, 4a and 4b, rotation control 108, 302 in the shape of a wheel with a concentric circular area inside the wheel [0008] the button controls 308a-308d are located inside the wheel of the rotation control 302 and are used to move the imagery left, down, right and up, respectively [0031], The navigation interface 104 can include a joystick 312 to allow 360 degree movement of imagery using an input device. The user can click and hold the joystick control 312, then move the joystick 312 to affect 360 degree movement of the imagery... 312 is married to the button controls 308a-308d, so that the joystick control 312 moves in tandem with the button controls 308a-308d. Thus, if a user interacts with the button controls 308a-308d, the user will "discover" the joystick control 312 by observing its motion in response to interaction with the button controls 308a-308d. [0032])

Given that Bognar teaches various modifications or adaptations of the methods and or specific structures described may become apparent to those skilled in the art. All such modifications, adaptations, or variations that rely upon the teachings of the present invention, and through which these teachings have advanced the art, are considered to be within the spirit and scope of the present invention (Bognar [0044]), together with the further teachings of O’Mullan of that a user system can be any device capable of displaying and navigating imagery, including but not limited to: personal computers, mobile phones, game consoles, personal digital assistants (PDAs), television devices, media players and the like. The imagery can be 3D imagery or two-dimensional (2D) imagery. Although the disclosed implementations are described with respect to a map tool, the embedded navigation interface 104 can be used with any tool capable of navigating imagery (O'Mullan [0019]), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first and second circular navigational elements/circular areas to include wherein the second circular navigational element visually encapsulates the first circular navigational element such that  the first circular area is located within the second circular area.

One would have been motivated to do make such a modification to allow the user to continuously navigate larger areas in an easy to use manner (O'Mullan [0005]-[0006]).

Regarding Claim 17, the rejection of Claim 15 is incorporated.
Bognar teaches:
wherein the second touch event comprises of dragging a finger in a circular fashion… in a clock-wise or counter-clock-wise direction, and (touching at Symbol 210 and swiping right results in a rightward change in the angle of the viewpoint, etc. [0033] Changing the angle and position of the viewpoint has the effect of panning and zooming, analogous to a person at the position of the viewpoint turning their head or moving within the navigable environment. [0031] rotations of the point of view within the displayed environment. [Abstract] In two symbol embodiments, contact gestures that originate within one symbol are differentiated from those contact gestures originating within the other symbol. In either case, the differentiated contact gestures control translation and rotation, respectively [0017] The degree of curvature of a swiping gesture is optionally used to control a curvature of a path along which viewpoint position is changed for the displayed environment… This simulates a person sharply turning around, analogous to a 180-degree rotation of the angle of the viewpoint [0036])

Bognar suggests:
wherein dragging a finger in a circular fashion by one degree results in rotational movement in the virtual environment by one degree, and wherein dragging the finger in a circular fashion by 360 degrees results in rotational movement in the virtual environment by 360 degrees. (The degree of curvature of a swiping gesture is optionally used to control a curvature of a path along which viewpoint position is changed for the displayed environment… This simulates a person sharply turning around, analogous to a 180-degree rotation of the angle of the viewpoint [0036])

Bognar teaches wherein the second touch event comprises of dragging a finger in a circular fashion in a clock-wise or counter-clock-wise direction, and, at least, suggests wherein dragging a finger in a circular fashion by one degree results in rotational movement in the virtual environment by one degree, and wherein dragging the finger in a circular fashion by 360 degrees results in rotational movement in the virtual environment by 360 degrees, but may not explicitly disclose:
wherein the second touch event comprises of dragging a finger in a circular fashion along the perimeter of the second circular navigation area in a clock-wise or counter-clock-wise direction, (emphasis added).

O’Mullan teaches:
wherein the second… event comprises of dragging… in a circular fashion along [a] perimeter of [a] second circular navigation area in a clock-wise or counter-clock-wise direction, and wherein dragging… in a circular fashion by one degree results in rotational movement in [a] virtual environment by one degree, and wherein dragging… in a circular fashion by 360 degrees results in rotational movement in the virtual environment by 360 degrees. (See FIG. 1, 3a-3C, 4a and 4b, rotation control 108, 302 in the shape of a wheel with a concentric circular area inside the wheel [0008] The rotation control 302 can be used to rotate imagery either clockwise or counterclockwise... The user rotates imagery by clicking on any portion of the rotation control 302 and dragging the cursor to affect the rotation. The rotation control 302 allows the user to rotate smoothly in all directions without incremental stops... quarter angle positions (90°, 180°, 270°, 360°, [0026] the user clicked and dragged the rotation control 108 counterclockwise by about 45 degrees from its initial orientation, as indicated by the position of thumb 112 [0021])

Given that Bognar teaches various modifications or adaptations of the methods and or specific structures described may become apparent to those skilled in the art. All such modifications, adaptations, or variations that rely upon the teachings of the present invention, and through which these teachings have advanced the art, are considered to be within the spirit and scope of the present invention (Bognar [0044]), together with the further teachings of O’Mullan of that a user system can be any device capable of displaying and navigating imagery, including but not limited to: personal computers, mobile phones, game consoles, personal digital assistants (PDAs), television devices, media players and the like. The imagery can be 3D imagery or two-dimensional (2D) imagery. Although the disclosed implementations are described with respect to a map tool, the embedded navigation interface 104 can be used with any tool capable of navigating imagery (O'Mullan [0019]), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the second touch event and rotational movement in the virtual environment of Bognar to include wherein the second touch event comprises of dragging a finger in a circular fashion along the perimeter of the second circular navigation area in a clock-wise or counter-clock-wise direction, and wherein dragging a finger in a circular fashion by one degree results in rotational movement in the virtual environment by one degree, and wherein dragging the finger in a circular fashion by 360 degrees results in rotational movement in the virtual environment by 360 degrees, as taught by O’Mullan, to meet the claim limitations with a reasonable expectation of success.

One would have been motivated to make such a modification to allow the user to continuously navigate larger areas in an easy to use manner (O'Mullan [0005]-[0006]).

Regarding Claim 20, the rejection of Claim 15 is incorporated.
Bognar teaches:
wherein the movement within the virtual environment facilitated by the first circular navigational element includes movement in forward direction, backward direction, right side direction, left side direction, … within the virtual environment. (See FIG.s 2-4, Touching at Symbol 215 and swiping upward results in movement of the position of the viewpoint forward in the navigable environment, touching at Symbol 215 and swiping right results in movement of the position of the viewpoint to the right, etc. [0033] In two symbol embodiments, contact gestures that originate within one symbol are differentiated from those contact gestures originating within the other symbol. In either case, the differentiated contact gestures control translation and rotation, respectively [0017])

Bognar may not explicitly disclose:
wherein the movement within the virtual environment facilitated by the first circular navigational element includes movement in … upper right direction, upper left direction, lower right direction and lower left direction within the virtual environment.

O’Mullan teaches:
wherein the movement within the virtual environment facilitated by the first circular navigational element includes movement in … upper right direction, upper left direction, lower right direction and lower left direction within the virtual environment. (The navigation interface 104 can include a joystick 312 to allow 360 degree movement of imagery using an input device. The user can click and hold the joystick control 312, then move the joystick 312 to affect 360 degree movement of the imagery... 312 is married to the button controls 308a-308d, so that the joystick control 312 moves in tandem with the button controls 308a-308d. Thus, if a user interacts with the button controls 308a-308d, the user will "discover" the joystick control 312 by observing its motion in response to interaction with the button controls 308a-308d. [0032])
Given that Bognar teaches various modifications or adaptations of the methods and or specific structures described may become apparent to those skilled in the art. All such modifications, adaptations, or variations that rely upon the teachings of the present invention, and through which these teachings have advanced the art, are considered to be within the spirit and scope of the present invention (Bognar [0044]), together with the further teachings of O’Mullan of that a user system can be any device capable of displaying and navigating imagery, including but not limited to: personal computers, mobile phones, game consoles, personal digital assistants (PDAs), television devices, media players and the like. The imagery can be 3D imagery or two-dimensional (2D) imagery. Although the disclosed implementations are described with respect to a map tool, the embedded navigation interface 104 can be used with any tool capable of navigating imagery (O'Mullan [0019]), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the movement in forward direction, backward direction, right side direction and left side direction within the virtual environment of Bognar to include movement in upper right direction, upper left direction, lower right direction and lower left direction within the virtual environment, as taught by O’Mullan.

One would have been motivated to make such a modification to allow the user to continuously navigate larger areas in an easy to use manner (O'Mullan [0005]-[0006]).

Claims 10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Bognar, O’Mullan and Ikeda as applied to claims 9 and 15 above, and in view of Wells and Stein et al. (US 20190310759 A1, cited in previous Office Action), hereinafter Stein.

Regarding Claim 10, the rejection of Claim 9 is incorporated.
Bognar may not explicitly disclose:
wherein the one or more programs are further configured to display on a third location of the touch screen display a third navigational element, wherein the third navigational element includes at least one straight line, wherein a touch along the length of the straight line alters an elevation of a field of view.

Wells teaches:
A computing device, comprising: a touch screen display; (The display screen 14 may also be interactive to function as a user interface (e.g., graphical user interface) which is configured to receive user inputs via a user touching the display screen 14 [0031])
one or more processors; (the processing circuitry 34 may be implemented as one or more processor(s) and/or other structure configured to execute executable instructions including, for example, software and/or firmware instructions [0051])
memory; and one or more programs, wherein the one or more programs are stored in the memory and configured to be executed by the one or more processors, the one or more programs are configured to: (Storage circuitry 36 is configured to store programming such as executable code or instructions (e.g., software and/or firmware), electronic data, model data of virtual models (e.g., architectural structures) to be navigated and interacted with and which is used to create different views of the virtual models during user navigation, databases, image data from camera 38 (or from other sources of content of the physical world, etc.) or other digital information and may include computer-readable storage media [0053])
display on a first location of the touch screen display a first circular navigational element, wherein the first circular navigational element includes a first circular area, which in response to a first touch event anywhere within the first circular area results in movement in a virtual environment, wherein the direction of movement is a resulting vector from adding all linear movements of the finger within the first circular navigational area, and (See FIG.s 1, 1A, 3 and for with translations based on gestures to virtual joystick 62 in forward, backward, left and right directions along an x-y axis; The image of the view 60 generated upon the display screen also includes user controls in the form of joysticks 62, 63 in one operational mode. Gestures of a user's finger may interact with the joysticks 62, 63 upon the screen display to navigate the virtual model including changing the views of the virtual model. In one example, joystick 62 controls translation movements of the virtual camera in two degrees of freedom within the virtual scene... the change in the position of the virtual camera is proportional to the displacement of the joystick from its home position. In other words, pushing the joystick further forward produces a sensation of translating or rotating faster [0067] forward and backward translations of the virtual camera in the view direction of the virtual camera are controlled by user inputs to the user controls (e.g., forward and backward movements of the translation joystick 62). As the user moves his finger to move the virtual joystick 62 forward, the virtual camera is translated forward along the view direction of the virtual camera within the virtual scene in the scene coordinate reference frame. [0075], see FIG. 4 with left and right movement arrows as well; the view direction and translation directions of the virtual camera within the virtual scene are equivalent and the user changes viewing orientation of the virtual camera by rotating the user device while translation is controlled by displacing joystick 62 as described above [0077] The joystick 62 may be used to control the translations of the virtual camera in the virtual scene including forward and backward translations (responsive to respective forward and backward inputs via the joystick 62) along the view direction of the virtual camera at the constant elevation within the virtual scene in this described embodiment [0081] The controls may also be grouped into three categories: traditional (joysticks, gestures, mouse movements, key presses, etc.),… In some embodiments, R(x,y,z), T(x,y), and/or T(x,y,z) are controlled through traditional controls… any other method of controlling R(x,y,z)... traditional methods (e.g., joysticks) are used to control T(x,y,z) to produce the sensation of "flying" through the virtual scene... the some angle given with respect to the XY plane (controlled through natural rotation or traditional controls) [0210])
…
display on a second location of the touch screen display a second circular navigational element, wherein the second circular navigational element includes a second circular area within which a second touch event results in results in rotational movement within the virtual environment,(See FIG.s 1, 1A, 3 and with rotations based on gestures to virtual joystick 63 about a coordinate in the x-y axis; The image of the view 60 generated upon the display screen also includes user controls in the form of joysticks 62, 63 in one operational mode. Gestures of a user's finger may interact with the joysticks 62, 63 upon the screen display to navigate the virtual model including changing the views of the virtual model. In one example,... joystick 63 controls rotation movements of the virtual camera in two degrees of freedom within the virtual scene... the change in the position of the virtual camera is proportional to the displacement of the joystick from its home position. In other words, pushing the joystick further forward produces a sensation of translating or rotating faster. [0067] the orientation of the virtual camera is controlled using joystick 63 or other user control for receiving user inputs [0093], a user may hold the device facing a given direction in the real world and use joystick 63 to rotate the virtual scene until the desired portion of the virtual model is displayed in the view to align the virtual and global coordinate reference frames. The orientation of the virtual camera is the same as the orientation in the physical world in this example. [0140] At any time, the user can adjust the alignment of the scene and global coordinate reference frames to change their relative offset with respect to one another (e.g., using a joystick to rotate and change the azimuth of the virtual model with respect to the physical world). [0142] The controls may also be grouped into three categories: traditional (joysticks, gestures, mouse movements, key presses, etc.),… In some embodiments, R(x,y,z), T(x,y), and/or T(x,y,z) are controlled through traditional controls… any other method of controlling R(x,y,z)... traditional methods (e.g., joysticks) are used to control T(x,y,z) to produce the sensation of "flying" through the virtual scene... the some angle given with respect to the XY plane (controlled through natural rotation or traditional controls) [0210])
…
wherein a touch… alters an elevation of the field of view. (In one example of this embodiment, changes in translations according to the view direction 72 of the user device 10 result in elevational changes of the virtual camera within the virtual scene (downward if the user device 10 is pointed below horizontal or upward if the user device 10 is pointed above horizontal). [0074] translation along all 3 coordinate axes (T(x,y,z))... The controls may also be grouped into three categories: traditional (joysticks, gestures, mouse movements, key presses, etc.),… In some embodiments, R(x,y,z), T(x,y), and/or T(x,y,z) are controlled through traditional controls… any other method of controlling R(x,y,z)... traditional methods (e.g., joysticks) are used to control T(x,y,z) to produce the sensation of "flying" through the virtual scene... the some angle given with respect to the XY plane (controlled through natural rotation or traditional controls) [0210])

While Wells teaches a touch alters the elevation of the field of view, Wells may not explicitly disclose:
wherein the one or more programs are further configured to display on a third location of the touch screen display a third navigational element, wherein the third navigational element includes at least one straight line, wherein a touch along the length of the straight line alters the elevation of the field of view. (emphasis added).

Stein teaches:
wherein… one or more programs are further configured to display on a third location of [a] touch screen display a third navigational element, wherein the third navigational element includes at least one straight line, wherein a touch along the length of the straight line alters an elevation... (See FIG.s 4-6 elevation height controller 438 displayed with puck 402 and radial indicator line 420; The elevation height controller elements 438, 440, and 442 can optionally be labeled with an elevation height controller label 444. In some examples, the elevation height can be referred to as simply "y" or other suitable Cartesian coordinate axis designation. [0051],  The elevation height controller can include an elevation height slider 438 and an elevation height slider controller 440 that is user-positionable along the elevation height slider 438, such that when the elevation height slider controller 440 moves from a first position on the elevation height slider 438 corresponding to a first positive elevation height, to a second position on the elevation height slider 438 corresponding to a second positive elevation height greater than the first positive elevation height, the following three effects occur. First, the three-dimensional position 404 moves along a line that is orthogonal to a plane defined by a locus of positions at which the elevation angle is zero and moves farther away from the plane. In the coordinate system of FIG. 2, the three-dimensional position 404 moves along a line that is parallel to the y-axis. [0052])

Given that Bognar teaches that UI Logic 135 is configured to filter the received touch information to determine occurrences of contact gestures, and their locations, relative to the positions of the Symbols 210, 215 or any other symbols (Bognar [0024]), that various modifications or adaptations of the methods and or specific structures described may become apparent to those skilled in the art. All such modifications, adaptations, or variations that rely upon the teachings of the present invention, and through which these teachings have advanced the art, are considered to be within the spirit and scope of the present invention (Bognar [0044]) and Wells teaches a touch that alters the elevation of the field of view, and that the invention is not limited to the specific features shown and described (Wells [0238]), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the touch that alters the elevation of the field of view, of Bognar and Wells, to include wherein the one or more programs are further configured to display on a third location of the touch screen display a third navigational element, wherein the third navigational element includes at least one straight line, wherein a touch along the length of the straight line alters an elevation of a field of view, as taught by Stein, to meet the claim limitations with a reasonable expectation of success.

One would have been motivated to do make such a modification so the user can freely determine the three-dimensional position without any constraints on the three-dimensional position (Stein [0056]).

Regarding Claim 16, the rejection of Claim 15 is incorporated.
Claim 16 is substantially the same as Claim 10 and are therefore rejected under the same rationale as above.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Bognar, O’Mullan and Ikeda as applied to claims 9 and 15 above, and in view of Wells and Kurabayashi (US 20180373376 A1, cited in previous Office Action), hereinafter Kurabayashi.

Regarding Claim 11, the rejection of Claim 9 is incorporated.
Bognar, at least, suggests:
wherein the movement in the virtual environment is along a X-Y axis,
wherein X is in the direction of horizon, and
wherein the movement comprises of moving forward, moving backward, moving to the right side and moving to the left side, and (See FIG.s 2-4, Touching at Symbol 215 and swiping upward results in movement of the position of the viewpoint forward in the navigable environment, touching at Symbol 215 and swiping right results in movement of the position of the viewpoint to the right, etc. [0033] In two symbol embodiments, contact gestures that originate within one symbol are differentiated from those contact gestures originating within the other symbol. In either case, the differentiated contact gestures control translation and rotation, respectively [0017], e.g. FIG. 3, x is in the direction of horizon in the virtual environment)

Bognar may not explicitly disclose:
wherein the touch screen display further comprises one or more sensors adapted to capture an amount of force applied to the touch screen display resulting from the first touch event, and…
wherein when the amount of force of the first touch event is beyond a pre-determined threshold, the movement is accelerated.

Wells teaches:
A computing device, comprising: a touch screen display; (The display screen 14 may also be interactive to function as a user interface (e.g., graphical user interface) which is configured to receive user inputs via a user touching the display screen 14 [0031])
one or more processors; (the processing circuitry 34 may be implemented as one or more processor(s) and/or other structure configured to execute executable instructions including, for example, software and/or firmware instructions [0051])
memory; and one or more programs, wherein the one or more programs are stored in the memory and configured to be executed by the one or more processors, the one or more programs are configured to: (Storage circuitry 36 is configured to store programming such as executable code or instructions (e.g., software and/or firmware), electronic data, model data of virtual models (e.g., architectural structures) to be navigated and interacted with and which is used to create different views of the virtual models during user navigation, databases, image data from camera 38 (or from other sources of content of the physical world, etc.) or other digital information and may include computer-readable storage media [0053])
display on a first location of the touch screen display a first circular navigational element, wherein the first circular navigational element includes a first circular area, which in response to a first touch event anywhere within the first circular area results in movement in a virtual environment, wherein the direction of movement is a resulting vector from adding all linear movements of the finger within the first circular navigational area, and (See FIG.s 1, 1A, 3 and for with translations based on gestures to virtual joystick 62 in forward, backward, left and right directions along an x-y axis; The image of the view 60 generated upon the display screen also includes user controls in the form of joysticks 62, 63 in one operational mode. Gestures of a user's finger may interact with the joysticks 62, 63 upon the screen display to navigate the virtual model including changing the views of the virtual model. In one example, joystick 62 controls translation movements of the virtual camera in two degrees of freedom within the virtual scene... the change in the position of the virtual camera is proportional to the displacement of the joystick from its home position. In other words, pushing the joystick further forward produces a sensation of translating or rotating faster [0067] forward and backward translations of the virtual camera in the view direction of the virtual camera are controlled by user inputs to the user controls (e.g., forward and backward movements of the translation joystick 62). As the user moves his finger to move the virtual joystick 62 forward, the virtual camera is translated forward along the view direction of the virtual camera within the virtual scene in the scene coordinate reference frame. [0075], see FIG. 4 with left and right movement arrows as well; the view direction and translation directions of the virtual camera within the virtual scene are equivalent and the user changes viewing orientation of the virtual camera by rotating the user device while translation is controlled by displacing joystick 62 as described above [0077] The joystick 62 may be used to control the translations of the virtual camera in the virtual scene including forward and backward translations (responsive to respective forward and backward inputs via the joystick 62) along the view direction of the virtual camera at the constant elevation within the virtual scene in this described embodiment [0081] The controls may also be grouped into three categories: traditional (joysticks, gestures, mouse movements, key presses, etc.),… In some embodiments, R(x,y,z), T(x,y), and/or T(x,y,z) are controlled through traditional controls… any other method of controlling R(x,y,z)... traditional methods (e.g., joysticks) are used to control T(x,y,z) to produce the sensation of "flying" through the virtual scene... the some angle given with respect to the XY plane (controlled through natural rotation or traditional controls) [0210])
…
display on a second location of the touch screen display a second circular navigational element, wherein the second circular navigational element includes a second circular area within which a second touch event results in results in rotational movement within the virtual environment,(See FIG.s 1, 1A, 3 and with rotations based on gestures to virtual joystick 63 about a coordinate in the x-y axis; The image of the view 60 generated upon the display screen also includes user controls in the form of joysticks 62, 63 in one operational mode. Gestures of a user's finger may interact with the joysticks 62, 63 upon the screen display to navigate the virtual model including changing the views of the virtual model. In one example,... joystick 63 controls rotation movements of the virtual camera in two degrees of freedom within the virtual scene... the change in the position of the virtual camera is proportional to the displacement of the joystick from its home position. In other words, pushing the joystick further forward produces a sensation of translating or rotating faster. [0067] the orientation of the virtual camera is controlled using joystick 63 or other user control for receiving user inputs [0093], a user may hold the device facing a given direction in the real world and use joystick 63 to rotate the virtual scene until the desired portion of the virtual model is displayed in the view to align the virtual and global coordinate reference frames. The orientation of the virtual camera is the same as the orientation in the physical world in this example. [0140] At any time, the user can adjust the alignment of the scene and global coordinate reference frames to change their relative offset with respect to one another (e.g., using a joystick to rotate and change the azimuth of the virtual model with respect to the physical world). [0142] The controls may also be grouped into three categories: traditional (joysticks, gestures, mouse movements, key presses, etc.),… In some embodiments, R(x,y,z), T(x,y), and/or T(x,y,z) are controlled through traditional controls… any other method of controlling R(x,y,z)... traditional methods (e.g., joysticks) are used to control T(x,y,z) to produce the sensation of "flying" through the virtual scene... the some angle given with respect to the XY plane (controlled through natural rotation or traditional controls) [0210])
…
wherein the movement in the virtual environment is along a X-Y axis, wherein X is in the direction of horizon, and wherein the movement comprises of moving forward, moving backward, moving to the right side and moving to the left side, and (See FIG.s 1, 1A, 3 and for with translations based on gestures to virtual joystick 62 in forward, backward, left and right directions along an x-y axis; The image of the view 60 generated upon the display screen also includes user controls in the form of joysticks 62, 63 in one operational mode. Gestures of a user's finger may interact with the joysticks 62, 63 upon the screen display to navigate the virtual model including changing the views of the virtual model. In one example, joystick 62 controls translation movements of the virtual camera in two degrees of freedom within the virtual scene... the change in the position of the virtual camera is proportional to the displacement of the joystick from its home position. In other words, pushing the joystick further forward produces a sensation of translating or rotating faster [0067] forward and backward translations of the virtual camera in the view direction of the virtual camera are controlled by user inputs to the user controls (e.g., forward and backward movements of the translation joystick 62). As the user moves his finger to move the virtual joystick 62 forward, the virtual camera is translated forward along the view direction of the virtual camera within the virtual scene in the scene coordinate reference frame. [0075], see FIG. 4 with left and right movement arrows as well; the view direction and translation directions of the virtual camera within the virtual scene are equivalent and the user changes viewing orientation of the virtual camera by rotating the user device while translation is controlled by displacing joystick 62 as described above [0077] The joystick 62 may be used to control the translations of the virtual camera in the virtual scene including forward and backward translations (responsive to respective forward and backward inputs via the joystick 62) along the view direction of the virtual camera at the constant elevation within the virtual scene in this described embodiment [0081] The controls may also be grouped into three categories: traditional (joysticks, gestures, mouse movements, key presses, etc.),… In some embodiments, R(x,y,z), T(x,y), and/or T(x,y,z) are controlled through traditional controls… any other method of controlling R(x,y,z)... traditional methods (e.g., joysticks) are used to control T(x,y,z) to produce the sensation of "flying" through the virtual scene... the some angle given with respect to the XY plane (controlled through natural rotation or traditional controls) [0210])

Wells may not explicitly disclose:
wherein the touch screen display further comprises one or more sensors adapted to capture an amount of force applied to the touch screen display resulting from the first touch event, and
…
wherein when the amount of force of the first touch event is beyond a pre-determined threshold, the movement is accelerated.

Kurabayashi teaches:
wherein [a] touch screen display further comprises one or more sensors adapted to capture an amount of force applied to the touch screen display resulting from [a] first touch event, and wherein [[the]] movement in [a] virtual environment is along a X-Y axis, wherein X is in the direction of horizon, and wherein the movement comprises of moving forward, moving backward, moving to the right side and moving to the left side, and wherein when the amount of force of the first touch event is beyond a pre-determined threshold, the movement is accelerated. (See FIG. 2, The right part of FIG. 2 shows the game character C that moves in a virtual space in the game according to a swipe by the player on the touchscreen [0052], The 3D virtual pad VP in one or more embodiments of the present invention has a circular shape and is a GUI for instructing a movement direction of the game character C according to the direction of a touched position touched by the player with respect to the center of the 3D virtual pad VP, and for instructing a movement speed (acceleration/deceleration) of the game character C according to a touch pressure when a touch operation is performed by the player [0053], i.e. forward, backward, right and left movement, The right part of FIG. 2 shows the game character C that moves in a virtual space in the game according to a swipe by the player on the touchscreen [0054], when the player performs a swipe in a certain direction (when the swipe transitions to the second state), in the virtual space in the game, the game character C starts to walk at low speed in a direction corresponding to the certain direction [0059], in one or more embodiments of the present invention, in the second state of the swipe (the state in which the finger is not away from the touchscreen, i.e., the state before transitioning to the third state of the swipe), when the player strongly presses the touchscreen, the touch pressure (an output value from the touch-pressure detection unit 41) becomes larger. This makes the game character C move while accelerating so as to reach a movement speed corresponding to the strength of the touch pressure, as shown in the lower part of FIG. 2.] [0060], as shown in FIG. 3, in which the touch pressure is input to a ratchet function as an input parameter, and the movement speed of the game character C is determined by using an output of the ratchet function [0065], the ratchet function is a function to which a predetermined physical quantity is input as an input parameter, and is a function that outputs the maximum value of the predetermined physical quantity that has been input so far, even in the case where the predetermined physical quantity fluctuates [0066], in which the touch pressure is input to a ratchet function as an input parameter, and the movement speed of the game character C is set by using an output value of the ratchet function [0069])

Given that Bognar teaches a touchscreen Display 125 able to detect a contact of a digit (e.g., thumb or finger) of a user on the surface of the Display 125 and Contact gestures, as used herein, are interactions of the digit with respect to the Display 125 that include either touch or close enough proximity to the Display 125 to be recognized thereby. Exemplary contact gestures include a tap (brief touch), a double tap, a touch at a first point and swiping (maintaining contact) to a second point, a touch and hold at a specific point, and/or the like (Bognar [0019]), that various modifications or adaptations of the methods and or specific structures described may become apparent to those skilled in the art. All such modifications, adaptations, or variations that rely upon the teachings of the present invention, and through which these teachings have advanced the art, are considered to be within the spirit and scope of the present invention (Bognar [0044]) and Wells teaches a touch that alters the elevation of the field of view, and that the invention is not limited to the specific features shown and described (Wells [0238]), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the touch screen display and the movement in the virtual environment along a X-Y axis, wherein X is in the direction of horizon, of Bognar and Wells, to include wherein the touch screen display further comprises one or more sensors adapted to capture an amount of force applied to the touch screen display resulting from the first touch event, and wherein the movement comprises of moving forward, moving backward, moving to the right side and moving to the left side, and wherein when the amount of force of the first touch event is beyond a pre-determined threshold, the movement is accelerated, as taught by Kurabayashi to meet the claim limitations with a reasonable expectation of success.

One would have been motivated to do so because the operation of strongly and continuously pressing the touchscreen so as to accelerate the game character C is similar to, for example, an acceleration operation while driving an automobile, and thus is an intuitive operation for the player (Kurabayashi [0061]).

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Bognar, O’Mullan and Ikeda as applied to claim 9 above and further in view of Wells.

Regarding Claim 13, the rejection of Claim 9 is incorporated.
Bognar teaches:
further comprising… an orientation sensor, (the device includes an orientation sensor and the logic is further configured to receive orientation information from the orientation sensor [0007])

While Bognar teaches an orientation sensor, Bognar may not explicitly disclose:
further comprising a gyroscope, wherein based on data supplied by the gyroscope an orientation of the computing device in a X-Y-Z coordinate is determined, and wherein field of view in the virtual environment is changed by moving the computing device along the X-Y-Z coordinate, and wherein while the field of view is changed by physical movement of the computing device, the first circular navigational area and the second circular navigational area allow navigation along an X-Y axis, wherein X is in the direction of horizon, while physical movement of the computing device allows changing the field of view in any direction along an X-Y-Z axis.

Wells teaches:
A computing device, comprising: a touch screen display; (The display screen 14 may also be interactive to function as a user interface (e.g., graphical user interface) which is configured to receive user inputs via a user touching the display screen 14 [0031])
one or more processors; (the processing circuitry 34 may be implemented as one or more processor(s) and/or other structure configured to execute executable instructions including, for example, software and/or firmware instructions [0051])
memory; and one or more programs, wherein the one or more programs are stored in the memory and configured to be executed by the one or more processors, the one or more programs are configured to: (Storage circuitry 36 is configured to store programming such as executable code or instructions (e.g., software and/or firmware), electronic data, model data of virtual models (e.g., architectural structures) to be navigated and interacted with and which is used to create different views of the virtual models during user navigation, databases, image data from camera 38 (or from other sources of content of the physical world, etc.) or other digital information and may include computer-readable storage media [0053])
display on a first location of the touch screen display a first circular navigational element, wherein the first circular navigational element includes a first circular area, which in response to a first touch event anywhere within the first circular area results in movement in a virtual environment, wherein the first touch event in the first circular navigational area is in the form of dragging a finger in any direction, (See FIG.s 1, 1A, 3 and for with translations based on gestures to virtual joystick 62 in forward, backward, left and right directions along an x-y axis; The image of the view 60 generated upon the display screen also includes user controls in the form of joysticks 62, 63 in one operational mode. Gestures of a user's finger may interact with the joysticks 62, 63 upon the screen display to navigate the virtual model including changing the views of the virtual model. In one example, joystick 62 controls translation movements of the virtual camera in two degrees of freedom within the virtual scene... the change in the position of the virtual camera is proportional to the displacement of the joystick from its home position. In other words, pushing the joystick further forward produces a sensation of translating or rotating faster [0067] forward and backward translations of the virtual camera in the view direction of the virtual camera are controlled by user inputs to the user controls (e.g., forward and backward movements of the translation joystick 62). As the user moves his finger to move the virtual joystick 62 forward, the virtual camera is translated forward along the view direction of the virtual camera within the virtual scene in the scene coordinate reference frame. [0075], see FIG. 4 with left and right movement arrows as well; the view direction and translation directions of the virtual camera within the virtual scene are equivalent and the user changes viewing orientation of the virtual camera by rotating the user device while translation is controlled by displacing joystick 62 as described above [0077] The joystick 62 may be used to control the translations of the virtual camera in the virtual scene including forward and backward translations (responsive to respective forward and backward inputs via the joystick 62) along the view direction of the virtual camera at the constant elevation within the virtual scene in this described embodiment [0081] The controls may also be grouped into three categories: traditional (joysticks, gestures, mouse movements, key presses, etc.),… In some embodiments, R(x,y,z), T(x,y), and/or T(x,y,z) are controlled through traditional controls… any other method of controlling R(x,y,z)... traditional methods (e.g., joysticks) are used to control T(x,y,z) to produce the sensation of "flying" through the virtual scene... the some angle given with respect to the XY plane (controlled through natural rotation or traditional controls) [0210])
…
display on a second location of the touch screen display a second circular navigational element, wherein the second circular navigational element includes a second circular area within which a second touch event results in results in rotational movement within the virtual environment,(See FIG.s 1, 1A, 3 and with rotations based on gestures to virtual joystick 63 about a coordinate in the x-y axis; The image of the view 60 generated upon the display screen also includes user controls in the form of joysticks 62, 63 in one operational mode. Gestures of a user's finger may interact with the joysticks 62, 63 upon the screen display to navigate the virtual model including changing the views of the virtual model. In one example,... joystick 63 controls rotation movements of the virtual camera in two degrees of freedom within the virtual scene... the change in the position of the virtual camera is proportional to the displacement of the joystick from its home position. In other words, pushing the joystick further forward produces a sensation of translating or rotating faster. [0067] the orientation of the virtual camera is controlled using joystick 63 or other user control for receiving user inputs [0093], a user may hold the device facing a given direction in the real world and use joystick 63 to rotate the virtual scene until the desired portion of the virtual model is displayed in the view to align the virtual and global coordinate reference frames. The orientation of the virtual camera is the same as the orientation in the physical world in this example. [0140] At any time, the user can adjust the alignment of the scene and global coordinate reference frames to change their relative offset with respect to one another (e.g., using a joystick to rotate and change the azimuth of the virtual model with respect to the physical world). [0142] The controls may also be grouped into three categories: traditional (joysticks, gestures, mouse movements, key presses, etc.),… In some embodiments, R(x,y,z), T(x,y), and/or T(x,y,z) are controlled through traditional controls… any other method of controlling R(x,y,z)... traditional methods (e.g., joysticks) are used to control T(x,y,z) to produce the sensation of "flying" through the virtual scene... the some angle given with respect to the XY plane (controlled through natural rotation or traditional controls) [0210])
…
further comprising a gyroscope, (gyroscope sensors 42 [0048])
wherein based on data supplied by the gyroscope an orientation of the computing device in a X-Y-Z coordinate is determined, and wherein field of view in the virtual environment is changed by moving the computing device along the X-Y-Z coordinate, and (See FIG.s 1, 1A, 3 and 5 the field of view (FOV) of the virtual camera is configured to correspond to the field of view of the camera 38 of the user device to create a realistic experience for the user when image data of the user cameras included in a virtual scene [0233] Gyroscope sensors 42 measure the orientation of the user device with respect to the global coordinate reference frame in the physical world as well as changes in the orientation of the user device. In one embodiment, three gyroscope sensors 42 monitor rotations about three orthogonal axes and provide gyroscope data indicative of the rotations of the user device 10 about these axes [0058], The rotational movements of the user device 10 change the view direction 72 of the device 10. [0071], The gyroscope sensors 42 detect changes in orientation of the user device and view direction 72 and these changes are used to modify the orientation (and view direction) of the virtual camera relative to the virtual scene. The virtual camera is updated in such a way that the user perceives the mobile device as a window looking into the virtual scene. [0078] the virtual camera has 6 degrees of freedom: 3 rotational and 3 translational and the virtual camera can be rotated about its X, Y, or Z axes, and it can be translated along its X, Y, or Z axes of the scene coordinate reference frame [0209])
wherein while the field of view is changed by physical movement of the computing device, the first circular navigational area and the second circular navigational area allow navigation along an X-Y axis, wherein X is in the direction of horizon, while physical movement of the computing device allows changing the field of view in any direction along an X-Y-Z axis. (In one example, joystick 62 controls translation movements of the virtual camera in two degrees of freedom within the virtual scene and joystick 63 controls rotation movements of the virtual camera in two degrees of freedom within the virtual scene [0067], translation and rotational movements of the user device are detected and used to control navigation of the virtual model (alone or in combination with inputs entered by the user using controls) [0068], In one example of this mode where the view direction of the virtual camera is controlled using rotations of the user device 10, forward and backward translations of the virtual camera in the view direction of the virtual camera are controlled by user inputs to the user controls (e.g., forward and backward movements of the translation joystick 62) [0075], the view direction and translation directions of the virtual camera within the virtual scene are equivalent and the user changes viewing orientation of the virtual camera by rotating the user device while translation is controlled by displacing joystick 62 as described above [0077] translations of the virtual camera in the virtual scene may be controlled using natural translations of the user device in the physical world in combination with use of the user controls (e.g., joystick 63) to control orientation in some embodiments. [0089], a user may hold the device facing a given direction in the real world and use joystick 63 to rotate the virtual scene until the desired portion of the virtual model is displayed in the view to align the virtual and global coordinate reference frames. [0140] At any time, the user can adjust the alignment of the scene and global coordinate reference frames to change their relative offset with respect to one another (e.g., using a joystick to rotate and change the azimuth of the virtual model with respect to the physical world). [0142], The controls may also be grouped into three categories: traditional (joysticks, gestures, mouse movements, key presses, etc.), natural translation (stepping or otherwise moving in the physical world), and natural rotation (rotating the user device as if it were the virtual camera). In some embodiments, R(x,y,z), T(x,y), and/or T(x,y,z) are controlled through traditional controls or R(x,y,z) is controlled through natural rotation of the user device, In another example embodiment, T(x,y) or T(x,y,z) are controlled through natural translation and any other method of controlling R(x,y,z). In another embodiment, R(x,y,z) is controlled using natural rotation of the user device combined with any control of translation. In yet another embodiment, natural rotation of the user device is used to control R(x,y,z) and traditional methods (e.g., joysticks) are used to control T(x,y,z) to produce the sensation of "flying" through the virtual scene. In another embodiment, T(x,y,z) is controlled using natural translation of the user device and the some angle given with respect to the XY plane (controlled through natural rotation or traditional controls) to produce a sense of the user growing or shrinking as the user navigates the model. [0210])

Given that Bognar teaches an orientation sensor, and that various modifications or adaptations of the methods and or specific structures described may become apparent to those skilled in the art. All such modifications, adaptations, or variations that rely upon the teachings of the present invention, and through which these teachings have advanced the art, are considered to be within the spirit and scope of the present invention (Bognar [0044]), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the axis for movement and rotation within virtual environment of Bognar to include further comprising a gyroscope, wherein based on data supplied by the gyroscope an orientation of the computing device in a X-Y-Z coordinate is determined, and wherein field of view in the virtual environment is changed by moving the computing device along the X-Y-Z coordinate, and wherein while the field of view is changed by physical movement of the computing device, the first circular navigational area and the second circular navigational area allow navigation along an X-Y axis, wherein X is in the direction of horizon, while physical movement of the computing device allows changing the field of view in any direction along an X-Y-Z axis. as taught by Wells, to meet the claim limitations with a reasonable expectation of success.

One would have been motivated to make such a modification to allow the user to feel more immersed in the virtual environment compared with other interaction methods while enabling the user to be simultaneously connected to and taking cues from the physical environment (Wells [0045])

Regarding Claim 14, the rejection of Claim 13 is incorporated.
Bognar may not explicitly disclose:
wherein the physical movement of the computing device includes changes in roll, pitch and yaw of the computing device with respect to the X-Y-Z coordinate.

Wells teaches:
wherein the physical movement of the computing device includes changes in roll, pitch and yaw of the computing device with respect to the X-Y-Z coordinate. (See FIG.s 1, 1A, 3 and 5 the physical movement of the computing device includes changes in roll, pitch and yaw of the computing device with respect to the X-Y-Z coordinate; the field of view (FOV) of the virtual camera is configured to correspond to the field of view of the camera 38 of the user device to create a realistic experience for the user when image data of the user cameras included in a virtual scene [0233] Gyroscope sensors 42 measure the orientation of the user device with respect to the global coordinate reference frame in the physical world as well as changes in the orientation of the user device. In one embodiment, three gyroscope sensors 42 monitor rotations about three orthogonal axes and provide gyroscope data indicative of the rotations of the user device 10 about these axes [0058], The rotational movements of the user device 10 change the view direction 72 of the device 10. [0071], The gyroscope sensors 42 detect changes in orientation of the user device and view direction 72 and these changes are used to modify the orientation (and view direction) of the virtual camera relative to the virtual scene. The virtual camera is updated in such a way that the user perceives the mobile device as a window looking into the virtual scene. [0078] the virtual camera has 6 degrees of freedom: 3 rotational and 3 translational and the virtual camera can be rotated about its X, Y, or Z axes, and it can be translated along its X, Y, or Z axes of the scene coordinate reference frame [0209])

Therefore, combining Bognar, O’Mullan, Ikeda and Wells would meet the claim limitations for the same reasons as set forth in Claim 13.

Response to Arguments
Applicant's arguments filed 05/06/2022 have been fully considered but they are not persuasive.
On pages 9-10 of the response, and with respect to independent Claim 9, Applicant submits:
“Ikeda fails to even suggest that "wherein the first touch event comprises of dragging a finger in any direction, wherein the direction of movement is a resulting vector from adding all linear movements of the finger within the first circular navigational area" as recited in claim 9. (emphasis added) Contrary to what Ikeda teaches, the sum of vectors as claimed belongs to movements of one finger which are gathered in each smaller time increments and are summed and calculated within a predetermined amount of time, for example time T = t1 +t2+ t3+ .... This is substantially different from summation of vectors defined from input of multiple fingers within a single time period as claimed since Ikeda is implementing the multi-finger detection approach to perform a magnification operation as indicated in Para. [0012] of Ikeda.”

		Examiner respectfully disagrees a detailed below.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., movements of one finger which are gathered in each smaller time increments and are summed and calculated within a predetermined amount of time) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
While the claim recites, “wherein the first touch event in the first circular navigational area is in the form of dragging a finger in any direction, wherein the direction of movement is a resulting vector from adding all linear movements of the finger within the first circular navigational area,” the claim does not specify that any limitations regarding time or sequence of dragging a finger, nor time or sequence for adding all linear movements of the finger.
Furthermore, ¶ [0033] of the originally filed specification of the instant application states, “These operations may be applied to single contacts (e.g., one finger contacts) or to multiple simultaneous contacts (e.g., "multitouch"/multiple finger contacts).” Thus, the broadest reasonable interpretation of the claim in light of the specification includes the teachings of Ikeda referenced by Applicant, e.g. a) receiving input positions including two or more coordinate pairs each detected at the same "timing" (time period between t1 and t2), wherein each coordinate pair corresponds to a finger of an operator on a touchscreen b) defining vectors using corresponding coordinate pairs at times t1 and t2 c) defining a moving direction using a sum of 2 or more vectors within the time period t1 and t2 using the direction detecting unit 107.
Further still, the claim does not require more than one finger input in more than one direction with a resulting vector. In other words, the broadest reasonable interpretation of the claim includes a finger (one or more than one) dragged in a single direction, which would then be an addition of merely the one linear movement of the finger(s). This would also be taught by Ikeda, e.g. the direction detecting unit 107 detects the direction indicated by the vector V1 defined by the start point coordinate pair A and the end point coordinate pair A' as the moving direction of the operator 12 in touch with the coordinates A. In addition, the direction detecting unit 107 sets the size of the vector V1 as a moving distance of the operator 12. (Ikeda [0054]).
Therefore, Examiner respectfully asserts that the cited art sufficiently teaches the limitations recited in the claims.
For compact prosecution, Examiner has included the Wang reference in the conclusion which teaches summing the vectors of linear movements of a series of movements of a single finger within a boundary area to determine a moving direction, which appears to teach the non-claimed features from the specification that are argued by Applicant (see below).
On page 10 of the response, Applicant submits that Independent Claim 15 is allowable for at least the reasons discussed with respect to Claim 9. Examiner respectfully disagrees for at least the reasons set forth above.
On page 14 of the response, Applicant submits Bogner, Wells, and/or O'Mullan do not teach or suggest the features of Independent Claim 1. The rejection of Claim 1 has been updated to cite the relevant portions from Ikeda which teach the amended portions of the claims.
In regard to the dependent claims, dependent claims 2, 3, 5-7, 10, 11, 13, 14, 16, 17 and 20 are not in condition for allowance based solely on their dependence to their respective independent claims, and the relevant portions of the prior art have been cited in the rejection above that teach their additional features.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wang et al. (US 20190091570 A1) - An information processing method, implemented by a mobile terminal including a touch display and rendering a graphic user interface on the touch display, content presented on the graphic user interface at least including a game scene, includes: when a sliding operation acting on a touch operation area is detected, controlling a visual field movement of the game scene on the graphic user interface according to the movement of the touch point of the sliding operation; and including according to a first sliding direction and a second sliding direction performs vector sum to determine the moving direction of the visual field of the game scene.

A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed were instead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968". In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323,75 USPQ2d 1213,1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264,23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck & Co. v. Biocraft Labs., Inc., 874 F.2d 804, 807,10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1, 215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385,1390,163 USPQ 545, 549 (CCPA 1969).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID S POSIGIAN whose telephone number is (313)446-6546. The examiner can normally be reached Monday - Friday, 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on (571) 270-1104. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID S POSIGIAN/Primary Examiner, Art Unit 2179